                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA


JAMES WATKINS,                               No. 2:17-cv-1041 JAM AC P

               Plaintiff,
       v.

D. MURPHY,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                      /

James Watkins, CDCR # H-50916, a necessary and material witness in a settlement
conference in this case scheduled for January 15, 2019, is confined in California State
Prison, Los Angeles County (CSP-LAC), in the custody of the Warden. In order to secure
this inmate’s attendance at the settlement conference, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate at
California State Prison Sacramento (CSP-SAC), 100 Prison Road, Represa, California
95671, on Tuesday, January 15, 2019 at 9:00 a.m.

                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, to participate in a
      settlement conference at the time and place noted above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate
      and is ordered to provide the new custodian with a copy of this writ.


                 WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSP-LAC, P.O. Box 8457, Lancaster, California 93539:

WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place noted above, until completion of the settlement
conference or as ordered by the court. This inmate’s legal property, relevant to the above
entitled case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

DATED: November 2, 2018
